Citation Nr: 1021929	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  09-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
gastroesophageal reflux disease (GERD).

2.  Entitlement to an initial compensable evaluation for 
tinea pedis, claimed as a foot infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to March 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision issued 
by the Hartford, Connecticut Department of Veterans Affairs 
(VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for an initial compensable evaluation for tinea 
pedis, claimed as a foot infection, is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The Veteran's GERD is productive of frequent symptoms, 
including vomiting.


CONCLUSION OF LAW

The criteria for an initial 10 percent evaluation for GERD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 
4.114, Diagnostic Code 7346 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to an initial compensable evaluation for GERD

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's GERD has been evaluated at the zero percent 
rate under 38 C.F.R. § 4.114, Diagnostic Code 7346.  A 
minimum 10 percent evaluation is assigned for two or more of 
the symptoms for the 30 percent evaluation of less severity.  
A 30 percent evaluation contemplates persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health.  A 
maximum 60 percent evaluation is warranted for symptoms of 
pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia; or other symptom combinations 
productive of severe impairment of health.

In this case, the Board is satisfied that a 10 percent 
initial evaluation is more appropriate than the Veteran's 
currently assigned zero percent initial evaluation.  During 
his December 2007 VA examination, he reported a history of 
hospitalization in September 2000 with nausea and right upper 
quadrant pain.  He noted that he was currently taking Maalox 
when symptomatic and described "epigastric discomfort and 
symptoms of esophageal reflux for many years."  Subsequent 
records from St. Francis Hospital in Hartford also reflect 
reports of vomiting.  

While the Board does not find evidence of persistently 
recurrent epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, the 
findings of frequent symptomatology and vomiting are 
consistent with the criteria for "two or more of the 
symptoms for the 30 percent evaluation of less severity."  
As such, a 10 percent initial evaluation is supported by the 
evidence.  

With regard to this disability, the Board finds that there is 
no basis for a "staged" rating pursuant to Fenderson.  
Rather, the symptomatology shown upon examination during the 
pendency of the appeal has been essentially consistent and 
fully contemplated by the assigned disability rating.  The 
Board is aware that there is minimal medical evidence in this 
case addressing the level of disability between November 2005 
(the effective date of the grant of service connection) and 
the December 2007 VA examination, but the Veteran's reports 
of reflux symptoms for multiple years appear credible since 
he had similar complaints during a June 2005 Travel Board 
hearing (from an earlier appeal).

Also, the Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal.  The Veteran was 
hospitalized at St. Francis Hospital in January 2009, and the 
Board has considered the findings from this hospitalization 
in granting a 10 percent initial evaluation in this case.  As 
such, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).

Finally, the record does not suggest, and the Veteran has not 
specifically alleged, that his GERD is of sufficient severity 
to totally preclude substantially gainful employment.  This 
case accordingly does not raise a claim for a total 
disability rating due to individual employability resulting 
from service-connected disability (TDIU).  Rice v. Shinseki, 
22 Vet. App. 447, 454 (2009).  

Overall, an initial 10 percent evaluation, but not more, is 
warranted for the Veteran's GERD, and, to that extent, the 
appeal is granted.  38 C.F.R. §§ 4.3, 4.31.

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, the Veteran was provided with notice letters 
addressing his initial service connection claim, with the 
most recent furnished in November 2005.  In March 2006, he 
was notified of VA's practices in assigning disability 
evaluations and effective dates for those evaluations.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As 
this case concerns an initial evaluation and comes before the 
Board on appeal from the decision which also granted service 
connection, there can be no prejudice to the Veteran in 
failing to give adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has records 
corresponding to all treatment for the claimed disorders 
described by the Veteran, including VA treatment records and 
reports from St. Francis Hospital.  Additionally, the Veteran 
was afforded a VA examination in December 2007 that was fully 
adequate for the purposes of ascertaining the degree of 
disability resulting from the service-connected GERD.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial 10 percent evaluation is granted for GERD, subject 
to the laws and regulations governing the payment of monetary 
benefits.


REMAND

With regard to the claim for an initial compensable 
evaluation for tinea pedis, the applicable diagnostic 
criteria is found at 38 C.F.R. § 4.118, Diagnostic Code 7806.  
This code section requires an analysis of the percentage of 
both total body and exposed areas affected by the service-
connected skin disease, as well as consideration of the 
nature of any medication regimen (i.e., systemic therapy such 
as corticosteroids or other immunosuppressive drugs, and its 
duration).

In this case, the Veteran's skin disability was addressed by 
a December 2007 VA examination, the report of which primarily 
addresses the etiology of the disability.  The report is 
devoid of information concerning the percentage of both total 
body and exposed areas affected by the service-connected 
tinea pedis.  As such, the examination report contains 
insufficient information for rating purposes, and a more 
comprehensive VA skin examination is required.  38 C.F.R. 
§ 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VA 
skin examination, with an appropriate 
examiner, to determine the symptoms and 
severity of the service-connected tinea 
pedis.  The Veteran's claims file should 
be made available to the examiner prior 
to the examination, and the examiner is 
requested to review the entire claims 
file in conjunction with the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  In 
discussing the relevant clinical 
findings, the examiner should 
specifically note: 1) the percentage of 
total body area affected by tinea pedis, 
as well as the percentage of exposed 
areas (if any); and 2) the nature and 
duration of any medications taken for the 
disease, specifically the duration of any 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the Veteran's claim for an 
initial compensable evaluation for tinea 
pedis should be readjudicated.  If the 
determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


